Title: To George Washington from the Maryland Council, 10 September 1779
From: Maryland Council
To: Washington, George


        
          Sir.
          In Council Annapolis 10th Septr 1779
        
        The Day before Yesterday we received your two Letters of the 28th of last Month. Colo. Blaine came to Town Yesterday and we are concerting with him the Measures in our Power for procuring a Supply of Flour for the Army. We have no State Magazine and in a great Part of our Country the Crop has been very bad, however we hope that

enough may be soon got for the Temporary Subsistance of the Army. It gives us real Concern that any of our Officers should have broken their Paroll, your Excellency may rely that we shall exert ourselves to make them return. We are &ca.
      